 

Exhibit 10.3 

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made as of May
9, 2019 by and between Health Sciences Acquisitions Corporation (the “Company”)
and Continental Stock Transfer & Trust Company, a New York corporation (the
“Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-230893
(“Registration Statement”), for its initial public offering of securities
(“IPO”) has been declared effective as of the date hereof (“Effective Date”) by
the U.S. Securities and Exchange Commission (capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Registration
Statement); and

 

WHEREAS, Chardan Capital Markets LLC is acting as the underwriter (the
“Underwriter”) in the IPO pursuant to an underwriting agreement between the
Company and the underwriters (“Underwriting Agreement”); and

 

WHEREAS, simultaneously with the IPO, the Company’s sponsor will be purchasing
10,000,000 warrants (“Private Placement Warrants”) from the Company for an
aggregate purchase price of $5,000,000; and

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, as the same may be
amended from time to time (the “Charter”), $105,000,000 of the gross proceeds of
the IPO and sale of the Private Placement Warrants ($120,000,000 if the
underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of the Company’s shares of common stock, par value
$0.0001 per share (“Common Stock”), issued in the IPO as hereinafter provided
(the amount to be delivered to the Trustee will be referred to herein as the
“Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $3,500,000 or $4,025,000 if the underwriters’ over-allotment option is
exercised in full is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriters upon the
consummation of an initial business combination (as described in the
Registration Statement, a “Business Combination”) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a)       Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in the Trust Account established by the Trustee in
the United States at JPMorgan Chase Bank, N.A. and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 

(b)       Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;

 

(c)       In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in United States government securities within
the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 180 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, which invest
only in direct U.S. government treasury obligations, as determined by the
Company; it being understood that the Trust Account will earn no interest while
account funds are uninvested awaiting the Company’s instructions hereunder and
the Trustee may earn bank credits or other consideration;

 







 

(d)       Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e)       Promptly notify the Company and the Underwriter of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f)        Supply any necessary information or documents as may be requested by
the Company (or its authorized agents) in connection with the Company’s
preparation of the tax returns relating to assets held in the Trust Account;

 

(g)       Participate in any plan or proceeding for protecting or enforcing any
right or interest arising from the Property if, as and when instructed by the
Company to do so;

 

(h)       Render to the Company monthly written statements of the activities of,
and amounts in, the Trust Account reflecting all receipts and disbursements of
the Trust Account;

 

(i)        Commence liquidation of the Trust Account only after and promptly
after (x) receipt of, and only in accordance with, the terms of a letter from
the Company (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B, as applicable, signed on
behalf of the Company by its Chief Executive Officer, Chief Financial Officer or
Chairman of the Board of Directors of the Company (the “Board”) or other
authorized officers of the Company, and complete the liquidation of the Trust
Account and distribute the Property in the Trust Account, including any amounts
representing interest earned on the funds held in the Trust Account (less taxes
payable), only as directed in the Termination Letter and the other documents
referred to therein; or (y) the later of (1) 24 months after the closing of the
Offering and (2) such later date as may be approved by the Company’s
shareholders in accordance with the Company’s Charter, if a Termination Letter
has not been received by the Trustee prior to such date, in which case the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including any amounts representing interest earned on the funds held in the
Trust Account (less taxes payable, it being understood that the Trustee has no
obligation to monitor or question the Company’s position that an allocation has
been made for taxes payable), shall be distributed to the Public Shareholders of
record as of such date; provided, however, that in the event the Trustee
receives a Termination Letter in a form substantially similar to Exhibit B
hereto, or if the Trustee begins to liquidate the Property because it has
received no such Termination Letter by the date specified in clause (y) of this
Section 1(i), the Trustee shall keep the Trust Account open until twelve (12)
months following the date the Property has been distributed to the Public
Shareholders;

 

(j)        Upon written request from the Company, which may be given from time
to time in a form substantially similar to that attached hereto as Exhibit C (a
“Tax Payment Withdrawal Instruction”), withdraw from the Trust Account and
distribute to the Company the amount of interest earned on the Property
requested by the Company to cover any tax obligation owed by the Company, which
amount shall be delivered directly to the Company by electronic funds transfer
or other method of prompt payment, and the Company shall forward such payment to
the relevant taxing authority so long as there is no reduction in the principal
amount initially deposited in the Trust Account; provided, however, that to the
extent there is not sufficient cash in the Trust Account to pay such tax
obligation, the Trustee shall liquidate such assets held in the Trust Account as
shall be designated by the Company in writing to make such distribution (it
being acknowledged and agreed that any such amount in excess of interest income
earned on the Property shall not be payable from the Trust Account). The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request; and

 

(k)       Not make any withdrawals or distributions from the Trust Account other
than pursuant to Sections 1(i) or (j) above.

 

2.             Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 



2



 

(a)       Give all instructions to the Trustee hereunder in writing, signed by
the Company’s Chairman of the Board, Chief Executive Officer, Chief Financial
Officer or other authorized officer of the Company. In addition, except with
respect to its duties under Sections 1(i), or (j) hereof, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it in good faith and with reasonable care
believes to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

 

(b)       Subject to the provisions of Section 4 of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or losses
suffered by the Trustee in connection with any claim, potential claim, action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand, which in any way arises out of or relates
to this Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

 

(c)       Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made as set forth on Schedule A
hereto, which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless the disbursements are made to the Company pursuant to Section 1(i)
solely in connection with the consummation of a Business Combination and Section
1(j). The Company shall pay the Trustee the initial acceptance fee and first
year’s fee at the consummation of the IPO and thereafter on the anniversary of
the Effective Date. The Trustee shall refund the Company the annual
administration fee (on a pro rata basis) with respect to any period after the
liquidation of the Trust Account. The Company shall not be responsible for any
other fees or charges of the Trustee except as set forth in this Section 2(c),
Schedule A and as may be provided in Section 2(b) hereof;

 

(d)       In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and/or tabulating
shareholder votes (which firm may be the Trustee) verifying the vote of the
Company’s shareholders regarding such Business Combination;

 

(e)       In connection with the Trustee acting as Paying/Disbursing Agent
pursuant to Exhibit B, the Company will not give the Trustee disbursement
instructions which would be prohibited under this Agreement;

 

(f)       Within five business days after the Underwriter in the IPO, exercises
the over-allotment option (or any unexercised portion thereof) or such
over-allotment option expires, provides the Trustee with a notice in writing
(with a copy to the Underwriter) of the total amount of the Deferred Discount;

 

(g)       In the event the Company is entitled to receive a tax refund on its
income tax obligation, and promptly after the amount of such refund is
determined on a final basis, provide the Trustee with notice in writing (with a
copy to the Underwriter) of the amount of such income tax refund; and

 

3.             Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a)       Take any action with respect to the Property, other than as directed
in Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

 



3



 

(b)       Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;

 

(c)       Change the investment of any Property, other than in compliance with
Section 1 hereof;

 

(d)       Refund any depreciation in principal of any Property;

 

(e)       Assume that the authority of any person designated by the Company to
give instructions hereunder shall not be continuing unless provided otherwise in
such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)       The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the Trustee’s best judgment, except for the Trustee’s gross
negligence, fraud or willful misconduct. The Trustee may rely conclusively and
shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Trustee),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which the
Trustee believes, in good faith and with reasonable care, to be genuine and to
be signed or presented by the proper person or persons. The Trustee shall not be
bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement or any of the terms hereof, unless evidenced by a
written instrument delivered to the Trustee signed by the proper party or
parties and, if the duties or rights of the Trustee are affected, unless it
shall give its prior written consent thereto;

 

(g)       Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)       File local, state and/or federal tax returns or information returns
with any taxing authority on behalf of the Trust Account and payee statements
with the Company documenting the taxes, if any, payable by the Company or the
Trust Account, relating to the income earned on the Property;

 

(i)       Pay any taxes on behalf of the Trust Account (it being expressly
understood that the Property shall not be used to pay any such taxes and that
such taxes, if any, shall be paid by the Company from funds not held in the
Trust Account);

 

(j)       Imply obligations, perform duties, inquire or otherwise be subject to
the provisions of any agreement or document other than this agreement and that
which is expressly set forth herein; and

 

(k)       Verify calculations, qualify or otherwise approve Company’s written
requests for distributions pursuant to Sections 1(i), or (j) hereof.

 

4.             Trust Account Waiver. The Trustee has no right of set off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Sections 2(b) or (c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.

 

5.             Termination. This Agreement shall terminate as follows:

 

(a)       If the Trustee gives written notice to the Company that it desires to
resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 



4



 

(b)       At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

 

6.       Miscellaneous.

 

(a)       The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee will rely upon all information supplied to it by the
Company, including account names, account numbers, and all other identifying
information relating to a beneficiary, beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
expense resulting from any error in the information or transmission of the
funds.

 

(b)       This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 

(c)       This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i) and (j) hereof (which may only be amended with the approval of the holders
of a majority of the outstanding shares of Common Stock sold in the IPO), this
Agreement or any provision hereof may only be changed, amended or modified by a
writing signed by each of the parties hereto; provided, however, that no such
change, amendment or modification may be made without the prior written consent
of the Underwriter. As to any claim, cross-claim or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury. The
Trustee may require from Company counsel an opinion as to the propriety of any
proposed amendment.

 

(d)       The parties hereto consent to the jurisdiction and venue of any state
or federal court located in the City of New York, State of New York, for
purposes of resolving any disputes hereunder.

 

(e)       Any notice, consent or request to be given in connection with any of
the terms or provisions of this Agreement shall be in writing and shall be sent
by express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by facsimile transmission or by e-mail:

 

if to the Trustee, to:

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez
E-mail: fwolf@continentalstock.com

 



5



 

if to the Company, to:

Health Sciences Acquisitions Corporation
412 West 15th Street, Floor 9
New York, New York 10011
Attn: Alice Lee, Secretary
E-Mail: al@rtwfunds.com

 

in either case with a copy to:

Chardan Capital Markets, LLC
17 State Street, Suite 1600
New York, NY 10004
Attn: George Kaufman
Facsimile: (646) 465-9039

 

and

 

Loeb & Loeb LLP
345 Park Avenue
New York, New York 10154
Attn: Giovanni Caruso, Esq.
Facsimile: (212) 407-4990

 

(f)        No party to this Agreement may assign its rights or delegate its
obligations hereunder without the prior consent of the other person or entity.

 

(g)       Each of the Trustee and the Company hereby represents that it has the
full right and power and has been duly authorized to enter into this Agreement
and to perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(h)       This Agreement is the joint product of the Company and the Trustee and
each provision hereof has been subject to the mutual consultation, negotiation
and agreement of such parties and shall not be construed for or against any
party hereto.

 

(i)        This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 

(j)        Each of the Company and the Trustee hereby acknowledges and agrees
that the Underwriter is a third party beneficiary of this Agreement.

 

(k)       Except as specified herein, no party to this Agreement may assign its
rights or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 

6



 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

CONTINENTAL STOCK TRANSFER &

TRUST COMPANY, as Trustee

  By: /s/ Francis E. Wolf, Jr.     Name: Francis E. Wolf, Jr.     Title: Vice
President

 

 

HEALTH SCIENCES ACQUISITIONS

CORPORATION, as Company

  By: /s/ Roderick Wong     Name: Roderick Wong, MD     Title: Chief Executive
Officer

 





 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount   Initial acceptance fee    
Initial closing of IPO by wire transfer$ $3,500.00   Annual fee     First year,
initial closing of IPO by wire transfer; thereafter on the anniversary of the
effective date of the IPO by wire transfer or check$ 10,000.00   Transaction
processing fee for disbursements to Company under Section 1(j)     Deduction by
Trustee from accumulated income following disbursement made to Company under
Section 2$ 250.00 Paying Agent services as required pursuant to Section 1(i) 
Billed to Company upon delivery of service pursuant to Section 1(i)  Prevailing
rates  







 



Schedule A

Page 1



 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer
& Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [●] Termination Letter

 

Dear Sir or Madam:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Health Sciences Acquisitions Corporation (the “Company”) and Continental Stock
Transfer & Trust Company (“Trustee”), dated as of [●], 2019 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with [●] (“Target Business”) to consummate a business combination with
Target Business (the “Business Combination”) on or about [●]. The Company shall
notify you at least 48 hours in advance of the actual date of the consummation
of the Business Combination (the “Consummation Date”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate the Trust Account investments on [●] and to transfer the
proceeds to the above-referenced account at JPMorgan Chase Bank, N.A. to the
effect that, on the Consummation Date, all of funds held in the Trust Account
will be immediately available for transfer to the account or accounts that the
Company shall direct on the Consummation Date. It is acknowledged and agreed
that while the funds are on deposit in the trust account awaiting distribution,
the Company will not earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, (ii)
the Company shall deliver to you (a) [an affidavit] [a certificate] of [•] which
verifies the vote of the Company’s shareholders in connection with the Business
Combination and (b) written instructions with respect to the transfer of the
funds held in the Trust Account (“Instruction Letter”) and (iii) the Underwriter
shall deliver to you written instructions for delivery of the Deferred Discount.
You are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of the counsel’s letter and the
Instruction Letter, (x) to the Underwriter in an amount equal to the Deferred
Discount as directed by the Underwriter and (y) the remainder in accordance with
the terms of the Instruction Letter. In the event that certain deposits held in
the Trust Account may not be liquidated by the Consummation Date without
penalty, you will notify the Company of the same and the Company shall direct
you as to whether such funds should remain in the Trust Account and be
distributed after the Consummation Date to the Company. Upon the distribution of
all the funds in the Trust Account pursuant to the terms hereof, the Trust
Agreement shall be terminated.

 

  A-1

 

Exhibit A

Page 1



 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and the Company has not
notified you on or before the original Consummation Date of a new Consummation
Date, then upon receipt by the Trustee of written instructions from the Company,
the funds held in the Trust Account shall be reinvested as provided in the Trust
Agreement on the business day immediately following the Consummation Date as set
forth in the notice.

 

  Very truly yours,  

HEALTH SCIENCES ACQUISITIONS

CORPORATION.

  By:       Name:     Title:

cc:       Chardan Capital Markets LLC

 

Exhibit A

Page 2



 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer
& Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [●] Termination Letter

 

Dear Sir or Madam:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Health Sciences Acquisitions Corporation (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [●], 2019 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination within the time frame specified in the Company’s amended
and restated certificate of incorporation, as described in the Company’s
prospectus relating to its initial public offering of securities. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [●], and to transfer the total
proceeds to the trust operating account at JPMorgan Chase Bank, N.A to await
distribution to the Public Shareholders. The Company has selected 20[●] as the
effective date for the purpose of determining when the Public Shareholders will
be entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the trust operating account. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s Public Shareholders in
accordance with the terms of the Trust Agreement and the amended and restated
certificate of incorporation of the Company. Upon the distribution of all the
funds in the trust account, your obligations under the Trust Agreement shall be
terminated.

 

  Very truly yours,  

HEALTH SCIENCES ACQUISITIONS

CORPORATION

  By:       Name:     Title:

cc:       Chardan Capital Markets LLC

 



Exhibit B

Page 1



 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account No. [●]

 

Dear Sir or Madam:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Health Sciences Acquisitions Corporation (the “Company”) and Continental Stock
Transfer & Trust Company, dated as of [●], 2019 (the “Trust Agreement”), the
Company hereby requests that you deliver to the Company $[●] of the interest
income earned on the Property as of the date hereof.

 

The Company needs such funds to pay its tax obligations. In accordance with the
terms of the Trust Agreement, you are hereby directed and authorized to transfer
(via wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,  

HEALTH SCIENCES ACQUISITIONS

CORPORATION

  By:       Name:     Title:



  cc: Chardan Capital Markets LLC

 



Exhibit C

Page 1

 